Citation Nr: 0728487	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  98-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death due to use of tobacco products during service 
or secondary to nicotine dependence.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death due to a cause or causes other 
than the use of tobacco products during service or secondary 
to nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Appellant, MK and BM


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1956.  
He died in May 1965.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the appellant's application to 
reopen a claim for service connection for the cause of the 
veteran's death.

The appellant testified before a Decision Review Officer at 
the RO in June 1999.  A copy of the transcript of that 
hearing has been made part of the claims file.  

The Veterans Law Judge (VLJ) who signed the July 2003 and 
February 2005 remands is no longer employed by the Board.  
The appeal has been reassigned to the undersigned VLJ. 

As explained in more detail below, alternative theories have 
been presented in support of the appellant's application to 
reopen her claim.  She asserts, in essence, that the 
veteran's fatal malignant brain tumor is linked to his use of 
tobacco products during service or secondary to nicotine 
dependence incurred during service.  It is apparent that the 
VLJ who remanded this appeal in July 2003 and February 2005 
determined that the issue of service connection for the cause 
of the veteran's death due to use of tobacco products during 
service or secondary to nicotine dependence was a new claim, 
separate from the application to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death due to a cause or causes other than use of 
tobacco products during service or secondary to nicotine 
dependence.  

In Ashford v. Brown, 10 Vet. App. 120, 123 (1997), the United 
States Court of Veterans Appeals (now called the United 
States Court of Appeals for Veterans Claims) (hereinafter 
referred to as "Court") addressed whether a new claim had 
been submitted when, after denial of service connection for a 
claimed lung disorder, the veteran added asbestos exposure as 
a possible etiology.  The Court stated, "Notwithstanding the 
nomenclature and varied etiology attributed to his 
disability, [the veteran's] lung condition, by any name, 
remains the same; it is inextricably intertwined with his 
previous claim for entitlement to service connection for a 
lung disorder."  Thus, in that situation, the Court viewed 
the asbestos claim as merely an attempt to reopen a 
previously adjudicated claim.  In Ashford, the Court 
distinguished its holding from the prior holding of Spencer 
v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. 
Cir. 1994), which held that when a provision of law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirement for entitlement to 
a benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  A claim asserting rights which did not exist 
at the time of the prior claim is necessarily different.  
See, e.g., Sawyer v. Derwinski, 1 Vet. App. 130. 133 (1991).  
In this case, as will be explained below, there is separate 
and distinct law that applies to claims for service 
connection for disability due to the use of tobacco products 
during service or secondary to nicotine dependence.  

In view of the foregoing, the question arises as to whether 
the appellant's claim for service connection for the cause of 
the veteran's death is a claim separate and distinct from the 
claim previously and finally denied by the RO.  In view of 
the procedural history of this appeal, the former VLJ's 
determination and the applicable law, the Board finds that 
there are two separate issues currently in appellate status:  
Entitlement to service connection for the cause of the 
veteran's death due to use of tobacco products during service 
or secondary to nicotine dependence; and whether new and 
material evidence has been obtained to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death due to a cause or causes other than the use 
of tobacco products during service or secondary to nicotine 
dependence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the veteran's death was 
attributable to service.  The veteran died in May 1965 and a 
certificate of death of record reveals that the cause of 
death was glioblastoma multiforme (a malignant brain tumor).

Service Connection for the Cause of the Veteran's Death Due 
to a 
Cause or Causes Other than the Use of Tobacco Products during 
Service or Secondary to Nicotine Dependence

The appellant filed her original claim for service connection 
for the cause of the veteran's death in May 1965.  In an 
October 1969 rating decision, the RO denied the claim, 
finding that the veteran had not been treated for 
glioblastoma multiforme during service or within one year of 
service.  The appellant did not appeal this rating decision 
and it became final.  See 38 U.S.C.A. § 7105.
	
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed prior to August 29, 
2001, such as this claim, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001)  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain 
chronic diseases, such as brain tumors, will be service 
connected if the disease becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a)) and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection for the Cause of Death Due to 
Use of Tobacco Products During Service or Secondary to 
Nicotine Dependence

In July 1994, the appellant submitted another claim for 
service connection for the cause of death.  She contended 
that the veteran's malignant brain tumor was related to his 
use of tobacco during service.  Current legislation prohibits 
granting service connection for disability or death on the 
basis that it resulted from disease attributable to the use 
of tobacco products by a veteran during his or her service. 
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  This statute, 
however, applies only to claims filed after June 9, 1998.  
The appellant's claim was received prior to June 9, 1998, and 
thus, as explained below, service connection for the cause of 
the veteran's death on the basis that it resulted from 
disease attributable to the use of tobacco products is not 
precluded.

In 1993, VA's General Counsel held that direct service 
connection of disability or death may be established if the 
evidence establishes that disability or death resulted from 
tobacco use during active service.  VAOPGCPREC 2-93 (Jan. 13, 
1993), 58 Fed. Reg. 42756 (1993).

In addition, the VA General Counsel subsequently found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 
1997), 62 Fed. Reg. 37954 (1997).

Procedural History and Reasons for Remand

The appellant's appeal has previously been before the Board 
on two occasions.  In July 2003, the Board remanded the 
appellant's claim in order that she could be issued an 
additional Veterans Claims Assistance Act of 2000 (VCAA) 
notification letter.  In a January 2005 brief, the 
appellant's representative contended that the size of the 
tumor and the nature of the disease indicated that the tumor 
may have had its initial growth or onset during service.  

In February 2005, the Board remanded the claim for issuance 
of an additional VCAA notification letter, to seek to obtain 
additional VA and private medical records, and to obtain a VA 
medical opinion regarding whether the veteran's death was 
related to tobacco use in service.  The Board did not reopen 
the appellant's claim for service connection for the cause of 
death due to a cause or causes other than the use of tobacco 
products during service or secondary to nicotine dependence, 
but noted that if upon remand the claim was reopened, 
additional development would need to be accomplished.

The appellant's primary contention is that the veteran's 
tobacco use caused his death.  In addition to that assertion, 
her representative also claims that the veteran's death was 
linked to service without reference to the use of tobacco 
products.  As noted above, the appellant's appeal includes 
two distinct claims:  (1) service connection for the cause of 
the veteran's death due to use of tobacco products during 
service or secondary to nicotine dependence and (2) whether 
new and material evidence has been obtained to reopen a claim 
of entitlement to service connection for the cause of the 
veteran's death due to a cause or causes other than the use 
of tobacco products during service or secondary to nicotine 
dependence.

Although the appellant's appeal has been remanded on two 
prior occasions, unfortunately, the claim must again be 
remanded.  Upon remand, the appellant must be issued an 
additional VCAA notification letter.  

While pursuant to the Board's February 2005 remand, the 
appellant was provided additional notice regarding a claim 
based on tobacco use, this information pertained to the bar 
of such claims filed after June 9, 1998.  Upon remand, the 
appellant must be provided copies of VAOPGCPREC 2-93 and 
VAOPGCPREC 19-97.  In addition, as the appellant's claim for 
service connection for the cause of the veteran's death based 
on tobacco use includes a secondary service connection claim, 
she must be provided a coy of 38 C.F.R. § 3.310 (a), and the 
recent amendment to that regulation effective October 10, 
2006

Regarding whether new and material evidence has been obtained 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death due to a cause or causes 
other than the use of tobacco products during service or 
secondary to nicotine dependence, the appellant has not been 
provided notice that satisfies the requirements set forth by 
the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
regarding how to reopen a previously denied claim.  Upon 
remand, the appellant must be provided such notice.  This 
letter should provide the appellant notice of what 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a) for claims filed prior to August 2001.  In the 
letter, the AMC/RO must affirmatively inform the appellant of 
the evidence not previously of record that is required to 
reopen her claim for service connection for the cause of the 
veteran's death on a direct or presumptive basis.  The letter 
must also inform the appellant regarding the information and 
evidence needed to substantiate the underlying claim for 
service connection for the cause of the veteran's death due 
to a cause or causes other than the use of tobacco products 
during service or secondary to nicotine dependence.

In addition, the record contains information indicating that 
the veteran received disability benefits from the Social 
Security Administration (SSA).  The record, however, does not 
currently contain copies of any medical records held by SSA.  
As the AMC/RO has not yet attempted to obtain the SSA 
disability determinations and the underlying medical records, 
the Board finds that the AMC/RO must obtain these records.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Tetro 
v. Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists).  If these records are not obtained and the AMC/RO 
concludes that the records do not exist or that further 
efforts to obtain the records would be futile, this must be 
clearly annotated in the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the appellant an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The appellant should also be provided 
copies of VAOPGCPREC 2-93 and VAOPGCPREC 
19-97

Regarding service connection for the 
cause of the veteran's death due to use 
of tobacco products during service or 
secondary to nicotine dependence, the 
notification letter should inform the 
appellant of the evidence needed to 
substantiate a secondary service 
connection claim.  The appellant must be 
provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.  

Regarding whether new and material 
evidence has been obtained to reopen a 
claim of entitlement to service 
connection for the cause of the 
veteran's death due to a cause or causes 
other than the use of tobacco products 
during service or secondary to nicotine 
dependence, the notification letter 
should inform the appellant that in 
order to reopen her claim she must 
submit new and material evidence; the 
appellant should also be provided with 
the definition of new and material 
evidence under 38 C.F.R. § 3.156(a) for 
appeals filed prior to August 29, 2001.  
To ensure compliance with the Court's 
holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), this notification letter 
should contain an affirmative statement 
that new and material evidence would 
include evidence that the veteran 
incurred a brain tumor during service or 
related to service.  The letter must 
also inform the appellant regarding the 
information and evidence needed to 
substantiate the underlying claim for 
service connection for the cause of the 
veteran's death due to a cause or causes 
other than the use of tobacco products 
during service or secondary to nicotine 
dependence.

Depending upon the appellant's response, 
any and all assistance due her must then 
be provided by VA.  

2.  The RO should contact SSA and obtain 
a copy of any decision(s) regarding the 
veteran's claim for disability benefits 
during his lifetime, as well as any 
medical records in its possession.  If 
these records are not obtained and the 
AMC/RO concludes that the records do not 
exist or that further efforts to obtain 
the records would be futile, this must 
be clearly annotated in the claims file.

3.  Thereafter, the appellant's claims 
must be readjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative must 
be provided with a supplemental statement 
of the case, which includes 38 C.F.R. 
§ 3.310(a) and the amendment to that 
regulation, effective October 10, 2006.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the appellant's due process 
rights.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.

The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appellant's 
appeal.  38 C.F.R. § 20.1100(b) (2006).



